          Case 2:19-cv-05926-JMY Document 16 Filed 06/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
______________________________________
                                         :
Kristin Much,                            :
                                         : Civil Action No.: 2:19-cv-05926-JMY
                                         :
                    Plaintiff,           :
        v.                               :
                                         :                                                         (
Capital One Bank (USA) N.A.; and DOES 1- :
10, inclusive,                           :                                                         (
                                         :                                                         D
                    Defendants.          :                                                         R
______________________________________ :                                                           H
                                  STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety with prejudice and without costs to any party.

 Kristin Much                                  Capital One Bank (USA) N.A.

 ___/s/ Sergei Lemberg__________               _/s/ Adam H. Settle _____________

 Sergei Lemberg, Esq.                          Adam H. Settle, Esq. (PA Bar No. 322731)
 PA Bar No.: 317359                            Daniel JT McKenna, Esq. (PA Bar No.
 LEMBERG LAW, LLC                              322731)
 43 Danbury Road, 3rd Floor                    Ballard Spahr, LLP
 Wilton, CT 06897                              1735 Market Street, 51st Floor
 (203) 653-2250                                Philadelphia, PA 19103-7599
 Attorney for Plaintiff                        (215) 864-8321
                                               Attorneys for Defendant




   /s/ Judge John Milton Younge         Date: June 8, 2020
_____________________________
SO ORDERED
         Case 2:19-cv-05926-JMY Document 16 Filed 06/08/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, a true and correct copy of the foregoing Stipulation
of Dismissal was served electronically by the U.S. District Court for the Eastern District of
Pennsylvania Electronic Document Filing System (ECF) and that the document is available on
the ECF system.
                                              By_/s/ Sergei Lemberg________
                                                   Sergei Lemberg
